Buchanan, J.,
concurring. I concur in the decree in this cause, being of opinion that the petition and the evidence do not present a case for the action of nullity of a judgment, under Arts. 606 and 607 of the Code of Practice.
There is no allegation, and no proof, of the judgment having been obtained through fraud or ill practices on the part of the party [Connell) in whose favor it was rendered. C. P. 607.
The want of service of the interrogatories on McKnight, was not one of those vices of form which give rise to the action of nullity ; and which are enumerated in Art. 606 of the Code of Practice. None of the cases quoted in plaintiff’s brief cover the present. In one, Norris v. Fristoe, 3 An., which goes the farthest towards extending the action of nullity, it was held that the party complaining cannot be relieved, if he has been guilty of any laches or negligence. Now, it is admitted in argument, and appears from the record, that the case of Connell v. McKnight, was regularly fixed for trial and tried in December, 1857, and that the defendant therein, plaintiff here, was not present in person or by counsel.
This is certainly imputable to him as laches, — moreover, it does not appear that the interrogatories, which had been taken pro confesses, by an order of court, rendered a month previously to the trial, were offered in evidence by Connell ; and, indeed, if they had been, it is doubtful, as suggested by one of plaintiffs counsel, whether the implied confession of their truth would not have been favorable to MeICnight’s cause, instead of prejudicial to it. The other evidence taken on the previous trial, and copied in the record, appears to me amply sufficient to justify the judgment of Connell v. McKnight, without taking the interrogatories into account. Be that as it may, plaintiff’s remedy was by appeal alone, at least as far as Connell is concerned.
I see no reason for questioning the entire fairness and correctness of the conduct of Connell and of his counsel. It is, therefore, not against good conscience to execute the judgment.
Cole, J., concurs in this opinion.